DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 
Response to Amendment
Applicant has amended claims 1 and 7 and canceled claim 3. Claims 1, 4, and 6-9 are pending. Claims 8 and 9 are withdrawn from consideration.
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon in view of newly cited House (US 2,367,215) and Akeley (US 4,046,010). See 103 rejections below for details. 
The double patenting rejections, previously made provisionally over Application 17/005,992 have been updated to non-provisional rejections over US patent 11,377,414, which has issued from Application 17/005,992. See double patenting rejections below for details.

Response to Arguments
Applicant’s arguments, see section III of Remarks, filed 6/20/2022, with respect to the 103 rejections of record have been fully considered but they are not persuasive.  
Specifically, Applicant has argued that the prior art relied upon in the previous Office Action fails to teach or suggest all of the limitations of independent claim 1 as amended. Therefore, the rejections have been withdrawn.  
However, upon further search and consideration, the amendments to the claims have been found to necessitate new rejections under 103 over the prior art previously relied upon in further view of newly cited references House (US 2,367,215) and Akeley (US 4,046,010). See 103 rejections below for details.

Applicant’s statement, see section IV of Remarks, filed 6/20/2022, with respect to the double patenting rejections of record is acknowledged.
Specifically, Applicant has stated that they will consider filing a terminal disclaimer to overcome said double patenting rejections at a time when the other rejections have been overcome.
The double patenting rejections, previously made provisionally over Application 17/005,992 have been updated to non-provisional rejections over US patent 11,377,414, which has issued from Application 17/005,992. See double patenting rejections below for details. 

Claim Interpretation
Claim 1 as amended recites “wherein said column of said connecting portion of said second evaporation unit comprises a pair of facing-flange pressure sensors, each pressure sensor coupled to a tantalum fluid separator,” (emphasis added).
	Regarding the emphasized term “facing-flange pressure sensors”, Examiner notes that “facing-flange pressure sensor” is not an art standard term. However, after reviewing Applicant’s specification (see pages 10-12), it is clear that Applicant is using said terminology to refer to what are more commonly called “flange mounted pressure transducers” or “flange mounted pressure transmitters”.
	Therefore, the term “facing-flange pressure sensors” as used in the claims is interpreted as referring to “flange mounted pressure transducers” or “flange mounted pressure transmitters”. Examiner submits that it would be clear to one of ordinary skill in the art that “facing-flange pressure sensors” should be given said interpretation in the context of the present claims. 
Regarding the emphasized term “tantalum fluid separator”, Examiner notes that the term “fluid separator” in the claims would typically be interpreted as referring to a device which separates a fluid mixture into multiple components, particularly in the context of claims like Applicant’s, which are drawn to a system for separating fluids, i.e. a system for evaporative concentration. However, within the specific context of the term “tantalum fluid separator” as recited in the claims, it is clear that Applicant is not using the term “fluid separator” in the above described manner.
After reviewing Applicant’s specification with a knowledge of flange mounted pressure transducers/transmitters in mind, it is clear that Applicant is using the term “tantalum fluid separator” to refer to a diaphragm belonging to each of the claimed flange mounted pressure transducers/transmitters (i.e. the claimed “facing-flange pressure sensors”), wherein said diaphragm separates the fluid within the column of the second evaporating unit from a process fluid within the flange mounted pressure transducers/transmitters.
	Therefore, the term “tantalum fluid separator” as used in the claims is interpreted as referring to diaphragms constructed at least partially of tantalum and belonging to each of the “facing-flange pressure sensors”, wherein said diaphragms are configured to separate (i.e. prevent mixing of) the fluid in the column of the second evaporating unit and a process fluid within the “facing-flange pressure sensors”. Examiner submits that it would be clear to one of ordinary skill in the art that “facing-flange pressure sensors” should be given said interpretation in the context of the present claims. Examiner submits that it would be clear to one of ordinary skill in the art that “tantalum fluid separator” should be given said interpretation in the context of the present claims.
	If Applicant wishes to dispute the propriety of this interpretation, the should do so in written response to this Office Action in a section titled “Response to Examiner’s Claim Interpretation”. 

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya (US 2,838,108) in view of Kermer (US 2,510,233), hereafter referred to as Kermer ‘233, Kermer (US 1,831,121), hereafter referred to as Kermer ‘121, House (US 2,367,215), and Akeley (US 4,046,010).
With regard to claim 1: Sumiya teaches multiple effect evaporation plant (Column 1 Lines 10-45), the plant comprising:
	A first evaporation unit comprising a heat exchange evaporation chamber (first heater) 2 and a liquid-aeriform separation chamber (first separating vessel) 1, and a second evaporation unit comprising a plurality of second heat exchange evaporation chambers (second heaters) 6, 6’, and 6’’ and a liquid aeriform separation chamber (second separating vessel) 5, wherein the first and second evaporation units are arranged in series (Figure 1, Column 2 Lines 50-70).
	A supply pipe 9 for feeding a dilute solution into said first evaporation unit 2/1 (Figure 1, Column 2 Lines 50-70).
	A barometric condenser 19 placed downstream of said second evaporation unit 6/5 (Figure 1, Column 3 Lines 15-30). Note: Although it is not explicitly stated, it is understood that the condenser 19 is a barometric condenser, i.e. a contact condenser that uses a long, vertical pipe (pipe 21) into which the condensate and cooling liquid flow to accomplish their removal by the pressure created at the lower end of the pipe.
A system (inlet pipe) 13 for supplying a low-temperature vapor (live steam) into said first evaporation unit 2/1 (Figure 1, Column 3 Lines 10-15).
Sumiya does not explicitly teach that the low-temperature vapor has a temperature comprised between 70 °C and 90 °C. However, the temperature of the low temperature vapor is a matter of intended use and/or manner of operating. Language pertaining to intended use or manner of operating does not distinguish apparatus claims from prior art devices that are capable of operating in the claimed manner (see MPEP 2114). The device of Sumiya is capable of operating using a low temperature vapor having a temperature comprised between 70 °C and 90 °C, i.e. a low temperature vapor having the claimed temperature could be fed via the system (inlet pipe) 13 as a heating fluid. Thus, Sumiya satisfies the claim language regarding the low temperature vapor having a temperature comprised between 70 °C and 90 °C (see MPEP 2114 for guidance). 
Sumiya does not explicitly teach that the multiple effect evaporation plant is a plant for concentrating a tartaric acid solution. However, apparatus claims are not limited by recitations pertaining to intended use, manner of operating, and/or material worked upon (see MPEP 2114 and 2115). The apparatus of Sumiya is an apparatus which concentrates a liquid, i.e. the apparatus of Sumiya concentrates a dilute solution entering the system via pipe 9 into a concentrated liquid discharged via pipe 12 (Figure 1, Column 2 Line 50-Column 3 Line 10). Thus, it is understood that the apparatus of Sumiya is capable of being used to concentrate a tartaric acid solution. Therefore, the apparatus of modified Sumiya satisfies the claim language regarding concentrating a tartaric acid solution (See MPEP 2114 and 2115).
Sumiya does not explicitly teach a pump for feeding the dilute solution into the first evaporation unit 2/1 via supply pipe 9. 
However, a person having ordinary skill in the art would recognize that a pressure gradient would be required in order to induce flow of the dilute solution through the supply pipe 9 into the first evaporation unit 2/1. Pumps are notoriously well known means of generating a pressure gradient to induce fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sumiya by adding a pump for feeding the dilute solution into the first evaporation unit 2/1 via supply pipe 9, in order to obtain a system which is capable of inducing flow of said dilute solution into the first evaporation unit 2/1.
In modified Sumiya, the first evaporation unit 2/1 and the second evaporation unit 6/5 each comprise:
(i) A heat-exchange evaporation chamber, i.e. the first heater 2 in the case of the first evaporation unit 2/1 and the second heaters 6, 6’, and 6’’ in the case of the second evaporation unit 6/5 in which the first low-temperature vapor comes into contact (i.e. thermal contact) with the dilute solution to be concentrated (Figure 1, Column 2 Line 50-Column 3 Line 30); 
(ii) A liquid-aeriform separation chamber, i.e. the first separating vessel 1 in the case of the first evaporation unit 2/1 and the second separating vessel 5 in the case of the second evaporation unit 5/6, connected to a head portion of said heat-exchange evaporation chamber 2 or 6, 6’, and 6’’ (Figure 1, Column 2 Line 50-Column 3 Line 30).
(iii) A connecting portion, i.e. pipe 4 in the case of the first evaporation unit 2/1 and pipe 8 in the case of the second evaporation unit 6/5, which connects the liquid aeriform separation chamber 1 or 5 of each evaporation unit to a bottom portion of the heat-exchange evaporation chamber 2 or 1, 6’, and 6’’ of each evaporation unit, wherein said connecting portion 4 or 8 comprises a column that extends along a vertical axis (Sumiya: Figure 1, Column 2 Lines 50-70).
The first evaporation unit 2/1 and the second evaporation unit 6/5 are connected by a first pipe 10/11 for transferring partially concentrated solution and by a second pipe 14 for transferring a properly aeriform phase (vapor generated in the first separating vessel) from a head portion of the liquid-aeriform separation chamber 1 of the first evaporation unit 2/1 to the heat-exchange evaporation chambers 6, 6’, 6’’ of the second evaporation unit 6/5 (Figure 1, Column 2 Line 70-Column 3 Line 30).
Modified Sumiya is silent to the first pipe being placed at a bottom portion of the first and second evaporation units.
However, it is known in the art to place pipes like the first pipe in Sumiya at bottom portions of the evaporator units they connect. For example, Kermer ‘233 teaches a multiple effect evaporator apparatus for the concentration of liquids (Column 1 Lines 1-10), the apparatus comprising: a first evaporator unit (second effect) II having a heat-exchange evaporation chamber (long tube evaporator) 13/14/15/16 and a liquid-aeriform separation chamber (separating chamber) 18; a second evaporator unit (third effect) III having a heat-exchange evaporation chamber (long tube evaporator) 13/14/15/16 and a liquid-aeriform separation chamber (separating chamber) 18; and a first pipe 23 connecting the first and second evaporation units II and III for transferring partially concentrated solution, wherein said first pipe 23 is positioned at bottom portions of said first and second evaporation units (Figure 1, Column 3 line 12-Column 4 line 15). It is well established that it would be obvious to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sumiya in view of Kermer ‘233 by repositioning the first pipe 10/11 such that said first pipe were placed at (i.e. attached to) a bottom portion of the first and second evaporation units, in order to obtain a system wherein the first pipe is predictably capable of transferring partially concentrated solution from the first evaporator unit to the second.
Modified Sumiya is silent to the each of said first and second evaporation units comprising (iv) a recirculation pump for the solution operatively connected to the respective connecting portions.
However, the respective connecting portions 4 and 8 of the first and second evaporation units recirculates solution (liquid) from the respective liquid-aeriform separation chambers 1/5 of the first and second evaporation units to the respective heat exchange evaporation chambers 2/6, 6’, 6’’ thereof (Sumiya: Figure 1, Column 2 Lines 50-70).
Furthermore, such recirculation pumps are known in the art. For example, Kermer ‘121 teaches an evaporation apparatus for concentrating liquids (Page 1 Lines 1-7), the apparatus comprising an evaporation unit having a heat exchange evaporation chamber 10, a liquid-aeriform separation chamber 21, a connecting portion (pipe) 36/37 connecting the liquid-aeriform separation chamber 21 to the heat exchange evaporation chamber 10, and a pump 35 for recirculating solution from the liquid-aeriform separation chamber 21 to the heat exchange evaporation chamber 10 (Figure 1, Page 1 lines 36-90, Page 2 Lines 55-70). A person having ordinary skill in the art would recognize that a recirculation pump would like pump 35 in Kermer ‘121 would advantageously enable, or at least assist in, the recirculation of solution via the connecting portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sumiya in view of Kermer ‘121 by adding recirculation pump to each of the first and second evaporator units, wherein the respective recirculation pump of each evaporator unit is operatively connected to the respective connecting portion for each unit for recirculating the solution from the respective separation chamber to the respective evaporation chamber, in order to facilitate, or at least assist in, recirculation of solution via the respective connecting portions in each evaporator.
Modified Sumiya is silent to the column of the connecting portion of the second evaporator unit comprising a pair of facing-flange pressure sensors, each pressure sensor coupled to a tantalum fluid separate. 
House teaches an evaporator system comprising differential pressure sensitive instruments for use in automatically regulating liquid levels or density in evaporators (Figure 1, Page 1 Left column lines 1-12). The system of House comprises: an evaporator having: (i) a heat-exchange evaporation chamber 10 in which a heating vapor (steam) comes into thermal contact with a solution to be concentrated, (ii) a liquid-aeriform separation chamber 11 connected to a head portion of said heat-exchange evaporation chamber 10, (iii) a connecting portion 12 that connects the liquid-aeriform separation chamber 11 to a bottom portion of said heat-exchange evaporation chamber 10, wherein the connecting portion 12 comprises a column that extends along a vertical axis (Figure 1, Page 2); and a flange-facing pressure sensor, i.e. a flange mounted pressure transducer/transmitter (automatic pressure sensitive instrument) 30, mounted on the column of the connecting portion 12, the flange-facing pressure sensor 30 is coupled to, i.e. the flange-facing pressure sensor comprises, a “fluid separator”, i.e. diaphragm 34 which separates fluid within the column of the connecting portion 12 from fluid within the flange facing pressure sensor (Figures 1-3, Page 2 Right Column Line 37-Page 3 Right column Line 25). Note: The flange-facing pressure sensor 30 may be mounted on the column of the connecting portion, i.e. the bottom end thereof as shown in Figure 1, or “on the evaporator at any suitable point below the desired liquid level therein” (Figure 1, Page 2 Right Column Lines 37-65). “On the evaporator at any suitable point below the desired liquid level therein” clearly includes said column of said connecting portion 12.  House teaches that the flange-facing pressure sensor, i.e. the pressure sensitive instrument is useful for automatically regulating liquid levels and density in evaporators (Page 1 Left Column Lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sumiya in view of House by adding to the column of the connecting portion of the second evaporation unit a facing-flange pressure sensor, i.e. a flange mounted pressure transducer/transmitter, said facing-flange pressure sensor being coupled to (i.e. comprising) a fluid separator, i.e. a diaphragm which separates fluid within the column from fluid within the facing flange pressure sensor, in order to provide the system of Sumiya with a pressure sensing element useful for controlling density and/or liquid level within the second evaporation unit.
Modified Sumiya remains silent to the column of the connecting portion of the second evaporation unit comprising two of said facing flange pressure sensors.
However, the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B). Furthermore, a person having ordinary skill in the art would recognize that providing the column with two such facing-flange pressure sensors carries certain advantages. For instance, a person having ordinary skill in the art would recognize that providing two of the facing-flange pressure sensors would advantageously provide redundancy to the system, allowing operation of the system to continue in the event that one of the facing-flange pressure sensors should fail.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sumiya by duplicating the facing-flange pressure sensor thereof, i.e. such that the column connecting portion of the second evaporation unit were to comprise a pair of facing-flange pressure sensors, i.e. flange mounted pressure transducer/transmitters, said facing-flange pressure sensors being coupled to (i.e. comprising) fluid separators, i.e. diaphragms which separate fluid within the column from fluid within the facing flange pressure sensors, in order to provide the system of Sumiya with redundant pressure sensors. 
Modified Sumiya remains silent to fluid separators, i.e. said diaphragms, being tantalum fluid separators, i.e. diaphragms which are at least partially constructed from tantalum.
However, it is well known in the art to construct fluid separators (i.e. diaphragms) within facing flange pressure sensors (flange mounted pressure transducers/transmitters) from tantalum. For example, Akeley teaches a pressure transducer having a tantalum fluid separator (i.e. a tantalum diaphragm) (abstract). Akeley teaches that their pressure transducer is well suited for use in corrosive environments due to the inclusion of said tantalum fluid separator, i.e. the tantalum diaphragm (Column 1 Lines 5-10, Column 2 Lines 15-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sumiya in view of Akeley by using tantalum fluid separators (tantalum diaphragms) in the facing flange pressure sensors (flange mounted pressure transducers/transmitters) in order to obtain a system having facing flange pressure sensors which are corrosion resistant.
With regard to claim 4: As discussed in the rejections of claim 1 above, Sumiya comprises a recirculation pump to each of the first and second evaporator units, wherein the respective recirculation pump of each evaporator unit is operatively connected to the respective connecting portion for each unit for recirculating the solution from the respective separation chamber to the respective evaporation chamber, in order to facilitate, or at least assist in, recirculation of solution via the respective connecting portions in each evaporator. Thus, it is understood that said recirculation pump recirculates the solution from a respective liquid-aeriform separation chamber 1/5 to a respective heat exchange-evaporation chamber 2/6,6’,6’’. By recirculating the solution in the aforementioned manner, the recirculation pumps provide forced circulation within the plant. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya in view of Kermer ‘233, Kermer ‘121, House, and Akeley, as applied to claim 1 above, and further in view of Brucke et al. (US 2,184,579)
With regard to claim 6: In modified Sumiya, the liquid-aeriform separation chamber 5 of the second evaporation unit is connected to the barometric condenser 19 (Sumiya: Figure 1, Column 2 Line 50-Column 3 Line 20).
Modified Sumiya is silent to an acidic solution separation chamber being placed in an intermediate position between the separation chamber of the second evaporation unit and the barometric condenser.
Brucke teaches a system for distilling liquids (page 1 left column Lines 1-15), the system comprising a plurality of evaporation units (vaporization stages) a, b, and c and a barometric condenser t connected thereto (Figure 1, page 1 right column line 25-page 2 left column line 45). The system of Brucke further includes a separation chamber (receiver) r placed in an intermediate position between the evaporation units a, b, and c and the barometric condenser for separating out components from the vapor passing to the barometric condenser t (Figure 1, page 1 right column line 25-page 2 left column line 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sumiya in view of Brucke by adding a separation chamber in an intermediate position between the separation chamber of the second evaporation unit and the barometric condenser, in order to separate components from the aeriform phase flowing from the second evaporation unit to the barometric condenser.
Modified Sumiya does not explicitly teach that the above discussed separation chamber is an acid solution separation chamber. However, apparatus claims are not limited by recitations pertaining to intended use, manner of operating, and/or material worked upon (see MPEP 2114 and 2115). The separation chamber of modified Sumiya is an apparatus which separates a condensate from the aeriform phase (Brucke: Page 2 Left Column Lines 2-10). Said separation chamber could be used to separate an acid solution, i.e. an acidic solution condensed from the aeriform phase. Therefore, the separation chamber of modified Sumiya, i.e. that in the intermediate position between the separation chamber of the second evaporation unit and the barometric condenser, satisfies the claim language regarding an acid solution separation chamber (See MPEP 2114 and 2115).

The following are new double patenting rejections, made so as to update the previously provisionally made rejections to a non-provisional status, as the copending Application cited in the previously provisional rejections has now issued. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,377,414.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a substantially similar system for concentrating tartaric acid.
The principle difference between the two applications is that the limitations of the present application are spread between a plurality of claims, whereas the same limitations are presented largely in a longer independent claim in the ‘992 application.
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘992 application by splitting the limitations therein into several smaller claims, thus arriving at the claims of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772